Attachment to Advisory Action
1.   Applicant’ amendment filed on April 25, 2022 has been fully considered. No request to consider the amendment under AFCP 2.0 has been filed. The amendment has been considered under a pre-pilot practice.

2. The amendment has been fully considered, but is not entered since it raises new issued that would require further consideration and/or search. With respect to new issues, instant claim 32 has been amended to recite the thickness of a single graphene layer being up to 50 nm, i.e. in the range from about zero to 50 nm, thereby broadening the scope of claim 32. Therefore, entering the amendment would require further consideration and/or search.

3. With respect to Applicant’s arguments regarding the rejection of Claims 32-36 under 35 U.S.C. 103 as being unpatentable over Felisari et al (US 2012/0264836) (Felisari’836) in view of Xu et al, J. Am. Chem Soc, 2011, 133, 9148-9151, as evidenced by Surface Tension values flyer, and Claims 32-36, 38 under 35 U.S.C. 103 as being unpatentable over Nozato et al (US 2015/0175778) in view of Xu et al, J. Am. Chem Soc, 2011, 133, 9148-9151, Felisari et al (US 2012/0270960) (Felisari’960), as evidenced by Chavan et al (US 9,789,366), it is noted that:
1) Xu et al is a secondary reference which was applied for the specific teachings, i.e. for teaching of a product-by-process limitation of the nano-scale graphene plates being obtained from ultrasound exfoliation of graphite material in the presence of a vinyl aromatic monomer. Xu et al explicitly teaches that production of graphenes by ultrasound exfoliation of graphite flakes in the presence of styrene monomer provides very stable graphenes that are further can be durably (do not precipitate even after 6 month ) dispersed into various solvents including tetrahydrofuran. 
Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

2) Further, instant claims are silent with respect to any process condition; including specific conditions for the process of ultrasound exfoliation of graphite in the presence of vinyl aromatic monomer, as argued by Applicant, including shorter sonification time, pressure and temperature for sonification.

3) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

4) Though Felisari’836 does not exemplify the use of tetrahydrofuran or ethylbenzene as the solvent, this does not negate a finding of obviousness under 35 USC 103 since a preferred embodiment such as an example is not controlling.  Rather, all disclosures “including unpreferred embodiments” must be considered.  In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764